Citation Nr: 1822409	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to July 3, 2012, and 50 percent from July 3, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the Phoenix, Arizona RO.  

Concerning the issues on appeal, the Board issued a decision in December 2015, in part, denying entitlement to a disability rating in excess of 30 percent for PTSD prior to July 3, 2012.  The Board remanded the issue of entitlement to a disability rating in excess of 50 percent for PTSD from July 3, 2012, for additional development.  In addition, the December 2015 Board decision noted that the issue of entitlement to a TDIU was denied in an April 2013 rating decision and that the Veteran did not appeal the decision.  The Board acknowledged the finality of the April 2013 rating decision as to the claim for entitlement to a TDIU, but noted that the Veteran made recent allegations regarding unemployability and cited the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, id., the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board determined that the issue of entitlement to a TDIU was part of the appeal as to the issue of entitlement to a higher rating for PTSD.  As such, the issue of entitlement to a TDIU is listed on the title page of this remand.  

In the December 2015 decision, the Board denied the claim seeking service connection for peripheral  neuropathy, as well as the claim seeking a disability rating in excess of 30 percent for PTSD for the period prior to July 3, 2012.  The Veteran appealed the denial of the claim for a rating in excess of 30 percent for PTSD for the period prior to July 3, 2012 to the Court, and in the April 2017 Memorandum Decision, the Court set aside the Board's December 2015 decision aside, and remanded the matter for further development consistent with the decision.  The Veteran's claims file has since been returned to the Board.  

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a May 2017 VA Form 21-22a, the Veteran appointed Robert V. Chisholm, Esq. as his attorney thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  


FINDINGS OF FACT

1. Throughout the duration of the appeal, the Veteran's PTSD has been productive of sleep impairment, ongoing nightmares, suicidal ideation and intent, irritability, impaired impulse control, outbursts of anger, social isolation, a sense of detachment, a depressed mood, hypervigilance, and anxiety, which have resulted in an inability to establish and maintain effective relationships. 

2. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating of 70 percent, but no higher, for his service-connected PTSD disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board remanded this claim in April 2017 for additional evidentiary development, to include retrieving the Veteran's outstanding treatment records and scheduling the Veteran for a more recent VA psychiatric examination.  The Veteran's updated VA treatment records have since been obtained and associated with the claims file.  In addition, the Veteran was also afforded a more recent VA examination for his PTSD in August 2017, the report of which has been associated with the claims file.  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a mental status evaluation of the Veteran, as well as the Veteran's reported history and symptomatology. 

Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Increased Rating-PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007).

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id. 

The record includes VA examination reports, VA outpatient treatment records, the July 2013 hearing testimony, and lay statements from the Veteran and his wife.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

The Board finds that, in this case, the clinical evidence for the entire period on appeal more closely approximates the level of occupational and social impairment contemplated by a 70 percent rating.  In this regard, the record reflects that the Veteran is socially withdrawn and isolative, has suicidal thoughts, experiences a depressed mood, is extremely irritable and quick to anger, and has exhibited an impaired impulse control with his wife and work colleagues.  Overall, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, this symptomatology and its effect on the Veteran's social and occupational functioning reflects a serious/severe disability that more nearly approximate the criteria for a 70 percent rating. 

In this regard, the Board acknowledges that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  As explained, however, by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411.  Accordingly, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The record reflects that the Veteran has been married to his second wife for nearly twenty-nine years.  Although the more recent treatment records reflect an improvement in their relationship, his marriage has been described as a difficult, tense and volatile in the past, and his wife reported to feel frightened and on edge around the Veteran.  In a statement scanned into the electronic claims file in September 2005, the Veteran's wife (B.C.) noted that the Veteran had been emotionally and verbally abusive towards her throughout their marriage, and that he had attempted suicide more than once in the past.  B.C. described the Veteran as paranoid, and described his behavior as frightening and volatile.  According to B.C., the Veteran did not have any friends and his relationship with two out of his three children from his previous marriage was estranged.  She stated that in order to continue residing in the same house, she and the Veteran try to stay away from one another as much as possible.  B.C. further stated that the Veteran spends most of his evenings alone watching television, and he sleeps alone as a result of his nightmares which make it difficult for him to sleep through the night.   

In a July 2007 statement, the Veteran reported to experience ongoing intrusive thoughts and flashbacks about his period of service in Vietnam.  He stated that he never gets a full night of rest unless he takes sleep medication which helps reduce his nightmares.  He also likened his temper to that of a "lightning fuse" and stated that his wife and co-workers could attest to this.  According to the Veteran, his temper could be "dangerous at times for all [those] involved."  The Veteran has also reported to experience avoidant behavior, a hypervigilant nature, a startle response, ongoing depression and anxiety, and concentration struggles.  

During a June 2009 VA treatment visit, the Veteran endorsed symptoms of depression that persist from hours to days in duration, during which time, he experiences a sense of detachment, helplessness and hopelessness, social isolation, anhedonia, irritability, anger and impaired sleep.  He also admitted that he attempted suicide several years prior when his wife threatened leave him, and he most recently experienced suicidal thoughts several months ago after getting laid off from his job.  At the July 2009 VA examination, the Veteran reported to experience intrusive thoughts on a weekly basis that are often triggered by news or movies about the war.  He also reported to sleep four to six hours a night, and stated that he has not slept in the same bed with his wife for the past ten years due to his restlessness when he sleeps.  The Veteran also reported to have nightmares on a weekly basis which increase simultaneously with his intrusive thoughts.  At the July 2011 VA outpatient visit, the Veteran reported a worsening of his psychiatric symptoms and explained that he had been laid off in April 2009, and had experienced difficulty obtaining employment since, which contributed to his depression and sense of worthlessness.  The Veteran reported ongoing symptoms of depression and anxiety, and stated that he had threatened suicide on several occasions in the past.  

With regard to his relationships with his family members, the earlier treatment records reflect that the Veteran had three children from his previous marriage, and although he was estranged from two of them, he did maintain routine contact with his youngest son.  However, the earlier treatment records also reflect that outside his relationship with his wife and son, the Veteran did not have many interpersonal relationships.   Although he reported to have a few friends at the July 2009 VA examination, he indicated that he only spends time with one person on a regular basis, and the examiner observed that the Veteran did not have much of a social network.  The Veteran also reported limited interest in social activities, even with his family members.  Moreover, at the August 2017 VA examination, the Veteran explained that he was currently estranged from all three of his children, and that there had always been tension and difficulties when it came to their relationship for the past thirty years.  According to the Veteran, he no longer had routine contact with any of his children, and he and his wife were also estranged from other family members.  He denied having any friends that he interacted with consistently, and stated that he spends most of his time alone building furniture.  

The July 2012 and November 2014 VA examinations, collectively, reflect that the Veteran's PTSD has been manifested by a depressed mood, anxiety, chronic sleep impairment, memory loss, a hypervigilant nature, difficulty concentrating, disturbances of motivation and mood, and difficulty when it comes to establishing and maintaining effective work and social relationships.  At the November 2014 VA examination, the VA examiner determined that the Veteran's PTSD symptoms include nightly sleep impairment, nightmares once or twice a week, daily intrusive thoughts, flashbacks when triggered and about once a week, daily verbal irritability, persistent avoidance, daily hypervigilance, an exaggerated startle response once a week, concentration problems when stress levels are high, a sense of detachment from others, loss of interest in activities he once enjoyed, and daily anxiety.  The August 2017 VA examiner noted that the Veteran's PTSD was manifested by nightmares, intrusive memories on a weekly basis, avoidant behavior, a depressed mood, and irritability.  The examiner further noted that the Veteran did not like to be around others and continued to experience difficulty in crowded setting.  The Veteran denied having any friends, and stated that sleep was still a problem for him.  The Veteran also reported ongoing suicidal thoughts on occasion when his mood is down, and while he denied any physical confrontations, he did report to have verbal confrontations at stores and/or via telephone conversations.    

Although the VA examiner (at both the July 2012 and November 2014 VA examinations) attributed a number of the Veteran's psychiatric symptoms to his major depressive disorder, to include his depressed mood, feelings of worthlessness and his decreased self-esteem,  the more recent VA examiner attributed all of the Veteran's psychiatric symptoms to his PTSD.  

The Board finds that the Veteran's symptoms, to include his ongoing depression and low mood, irritability, impaired impulse control, volatile temper, sense of detachment, social isolation, outbursts of anger and suicidal ideation have resulted in deficiencies in most areas of his life.  As noted above, the Veteran currently has no consistent interpersonal relationships beyond his relationship with his wife, and although he used to have routine contact with one of his children, he no longer had any contact with him, and he is currently estranged from his other children and most of his extended family members.  According to the Veteran, he does not interact with anyone except one friend who works for on a part-time basis.  Although the more recent VA treatment records and examinations do reflect an improvement in the Veteran's symptoms, this is mostly attributed to the medication he has been taking.  The treatment records reflect that the Veteran has been taking psychiatric medication on a regular basis throughout the years, and that he has responded positively to the medication; however, during the August 2017 VA examination, the Veteran stated that his psychiatrist warned him against decreasing his medication.  This suggests to the Board that the Veteran's symptoms would have continued to increase if he were not taking medication.  Indeed, during a July 2016 VA treatment visit, the Veteran reported that if he misses his medication for nightmares, it makes it very difficult for him throughout the rest of the day.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 9411 does not contemplate the effects of medication in alleviating the frequency and severity of the Veteran's symptoms, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Id.

With respect to the impact of his PTSD on his occupation, in the September 2005 statement, the Veteran's wife stated that the Veteran had had problems with employers in the past.  At the July 2009 VA examination, the Veteran stated that he had worked as a superintendent for a construction company for eighteen years before getting laid off three months prior.  The VA examiner who evaluated the Veteran in July 2012 and November 2014 determined that his PTSD symptoms were in the moderate range, and had a major contributing factor to his overall level of impairment.  At the August 2017 VA examination, although the Veteran reported to work on a part-time basis doing construction estimation/bids for a friend of his who owns a construction company, he stated that he works primarily at his home and he does not interact with anyone except this particular friend.  The August 2017 VA examiner determined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in the Veteran's social and occupation areas of functioning.    

Further, although the Veteran's thought process was often described as coherent and logical, the Veteran has endorsed suicidal ideation throughout the pendency of the appeal, as reflected in the discussion above.  In this regard, the Board notes that the Court, in Bankhead, supra, stated that "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 20.

Accordingly, although the Veteran has endorsed only a few symptoms either specifically contemplated by, or sufficiently akin to the severe symptoms set forth in, the 70 percent rating criteria, the Board points out that it need not be demonstrated that the disability picture rises to the precise level contemplated by the criteria for a 70 percent rating.  Rather, it need only be shown that the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Board finds that a more near approximation has been demonstrated in this case and thus will appropriately assign a 70 percent rating for the period on appeal. 

The Board has also considered whether the symptoms of and impairment caused by the Veteran's PTSD have more nearly approximated total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that they have not.  Although, the evidence of record suggests that the Veteran's PTSD may contribute to his occupational impairment, it has not been demonstrated that the Veteran's PTSD alone causes symptoms or impairment that more nearly approximates total occupational impairment.  Further, the evidence does not suggest that the social impairment more nearly approximates total.  In this regard, although the Veteran maintains limited interpersonal relationships, he has maintained a steady relationship with his wife, and has described their relationship as a supportive one.  Indeed, at the August 2017 VA examination, the Veteran reported an improvement in his relationship with his wife, and stated that they now engage in activities such as going out for dinner together.  He also reported to have continual contact with his friend works for.  

The Board also notes that the Veteran's medical records do not contain evidence that supports a finding that he exhibits gross impairment in thought processes or communication or disorientation as to time or place.  He has not reported to experience any auditory/visual hallucinations, and his medical records reflect that he has consistently maintained his personal appearance and hygiene to a socially acceptable level, without grossly inappropriate behavior.  Moreover, the majority of his treatment providers have described the Veteran's behavior as cooperative and reasonable, and his insight and judgment as adequate and intact.  During an August 2017 VA outpatient visit, the treatment provider noted that the Veteran greeted her with a smile, sat calmly, talked openly, and was pleasant, polite and cooperative.  Although the evidence shows that at times there has been a danger of the Veteran hurting himself, this danger is not shown to be persistent.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for a 70 percent evaluation are met throughout the appeal period; however, the criteria for a 100 percent schedular evaluation are not met.  The majority of the medical records reflects severe PTSD but not total occupational and social impairment.  Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD.  Since the evidence is not in equipoise, the provisions of 38 U.S.C. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for period on appeal.  The Board finds that the Veteran's symptoms associated with his PTSD, to include symptoms of a depressed mood, anger, impaired sleep, anxiety, a hyperstartle response, and hypervigilance, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently service-connected for PTSD, which as determined above, has been evaluated as 70 percent herein.  He is also service-connected for lumbar spine degenerative disc disease and degenerative joint disease, which is evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; and residual surgical scar, evaluated as noncompensably disabling.  Based on these disability ratings, the Veteran had a combined rating of 90 percent.  Thus, the Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for a family unit.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the October 2012 Application for TDIU, the Veteran indicated that his service-connected PTSD, low back disorder, radiculopathy of the lower extremities, and diabetes mellitus type II prevents him from securing or following any substantially gainful occupation.  The Veteran provided the names and addresses of his previous employers as well as the dates of his employment.  It was noted that he had worked on a full-time basis as a superintendent for a construction company from September 1997 to April 2009 and he was ultimately laid off from this position.  In a January 2013 letter, the Veteran indicated that he attempted to work at Home Depot for three days but ultimately resigned because was unable to fulfill the physical requirements of this job.  The Veteran also attributed his reasoning for leaving another company to his physical restrictions and limitations.

As discussed above, at the July 2009 VA examination, the Veteran indicated that he had been laid off three months prior and was currently looking for full-time work.  In a January 2013 VA medical opinion pertaining to his TDIU claim, the VA physician indicated that the Veteran's service-connected disabilities "largely render him unable to secure and maintain substantially gainful employment."  According to the examiner, the Veteran's disabilities limit his ability to stand or sit in one position, and there is a need for periodic changes of position.  The examiner further noted that his disabilities limit his ability to lift and carry items, and further limit his ability to walk any significant distance without resting.  According to the examiner, there is no limitation when it comes to the Veteran's sedentary employment.  At the July 2012 VA examination, the examiner noted that the Veteran had a history of successful employment in construction.  However, the Veteran stated that he had worked three days since his last VA examination, and he had to stop looking for work.  

As noted above, the VA examiner who evaluated the Veteran at the July 2012 and November 2014 VA psychiatric evaluations determined that his PTSD had a moderate impact on his ability to sustain adequate work performance.  At the August 2015 VA examination in connection to the Veteran's low back disorder, he reported functional loss of the thoracolumbar spine due to the fact that he has difficulty with prolonged sitting, walking and lifting.  The Veteran also complained of numbness which travels to his left foot on a constant basis.  In addition, he reported symptoms of bilateral weakness in his lower extremities, and described the pain in his legs as severe.  The examiner noted that the Veteran worked on a part-time basis, which amounted to 13 hours every two weeks, doing field operations for a construction company.    

In a December 2017 report, a vocational expert, R.G., provided a detailed opinion concerning the Veteran's employability based on her review of the Veteran's claims file and her telephone interview with the Veteran.  During the phone interview, the Veteran provided his military, marital and occupational history.  He stated that he secured employment as a construction superintendent in 1985 which was primarily a sedentary position.  According to the Veteran, in order to sustain long periods of sitting, he constantly shifted his position, and he frequently changed his position from seated to standing to walk and stretch.  He also stated that he struggled with worsening mental health problems at this job, as reflected by the fact that he was easily angered, and did not get along with his co-workers and supervisors.  The Veteran reported multiple altercations with his co-workers which were often followed by homicidal thoughts.  According to the Veteran, he was laid off in 2009 due to the fact that he was having increasing  confrontations with his co-workers, was unable to meet the deadlines required at the job, and was missing more and more days of work.  He stated that he tried to secure another job, and sent out hundreds of resumes, and while he had a number of interviews, none of them led to another job until 2012.  R.G. noted that the Veteran attempted to work at a hardware box retail store in 2012, but after three days of training, it was determined that he could not perform the physical demands of the job.  The Veteran stated that after this, a friend of his offered him a job as a construction estimator, and this was a job he adapted well to because it did not require hard deadlines and allowed him to work from his home.  The Veteran continued to work for his friend until November 2017 when he was let go.  According to the Veteran, his friend let him go because "the available job sites dried up primarily based on [the Veteran's] limited ability for work given his increasing physical and mental health symptoms."  

R.B. determined that the Veteran's work as a construction estimator,  from 2012 through 2017, was deemed to be marginal, as his earnings from his job were below the poverty threshold.  Indeed, the Veteran's earning in 2012 amounted to $4,410.00 and his earnings in 2013 amounted to $12,680.00.  In 2014 and 2015, he earned $9,399.00 and $9,360.00, respectively, performing 7 to 8 estimates; and in 2016, he earned $31,095.00 upon completing 25 job estimates.  See also the Veteran's June 2017 Social Security Statement.  [The Board notes that pursuant to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for a household of two people over 65 years of age with no related children was $13,87 in 2012; $14,081 in 2013; $14,309 in 2014; $14,326 in 2015; and $14,507 in 2016.] 

With respect to his current symptoms, on a scale from one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level in his low back and left lower extremity at a constant seven, and reaching a 10 during flare-ups that occurred approximately one to two times a week and persisted from one day to one week in duration.  According to the Veteran, the pain leaves him restricted to his home and necessitates bed rest.  As a result of the symptoms attributed to his service-connected low back disorder and left lower radiculopathy, the Veteran reports that he can only sit for up to 30-45 minutes with frequent shifting of his position, and positional change, for comfort.  He also stated that he can only stand and walk for up to 30 minutes before he has to sit down to rest due to back pain.  According to the Veteran, he is unable to lift anything but negligible weight, and he is unable to perform certain activities such as stair climbing, crouching, squatting or crawling.  R.G. also took note of the Veteran's reported PTSD symptoms which included severe depression, mood changes, feelings of detachment, frequent nightmares, sleep disturbance and memory loss, to name a few.  

Based on her discussion with the Veteran, as well as her review of his claims file, R.G. determined that it is more likely than not that the Veteran's service-connected physical and mental health disabilities, prevented him from securing and following substantially gainful employment since April 2009-when he last worked on a full-time basis.  R.G. also found the Veteran's self-reported physical and mental health symptoms to be consistent with reports made throughout the record.  She (R.G.) acknowledged that while the Veteran was able to complete more estimates from 2013 and 2016, he was not able to maintain this level of productivity for longer than a year at a time due to his service-connected conditions.  In addition, the Veteran was hired by a friend who was aware of his physical and mental health disabilities and allowed him to work limited hours out of his home.  According to R.G., the Veteran was allowed to work when he felt he could, he could pace his work task assignments, and the only estimating jobs assigned to him were those that required limited interaction with others and little physical exertion.  Lastly, according to R.G., the number of hours worked per estimate job amounted to less than regular part-time work.  R.G. noted that even during his busiest year, when the Veteran completed 25 estimates in 2016, the total number of hours worked averaged out to about two full days of work per month.  According to R.G., the Veteran's employment following his job as a construction superintendent is deemed as marginal work.  Based on her review of the record as a whole, R.G. determined that the treatment notes and examination reports "outline a history of worsening physical symptoms contributing to his loss of physical functioning and a history of worsening mental health symptoms resulting in vocational restrictions and limitations caused by his service-connected disabilities."  

R.G. further acknowledged that the Veteran's vocational history provided him with sufficient skills for a variety of sedentary occupations, but noted that the exertional and non-exertional restrictions and limitation caused by his service-connected physical and mental health disabilities would preclude him from securing unskilled to skilled work, to include sedentary occupations.  She (R.G.) noted that pursuant to the Dictionary of Occupational Titles, sedentary work was defined as work activity that requires exerting up to 10 pounds of force occasionally and a negligible amount of force frequently to lift, carry, push or otherwise move objects.  It was noted that sitting was required on a frequent to constant basis with occasional or intermittent standing/walking.  R.G. further noted that consistent with most occupations in the competitive workforce, sedentary employment also required productivity, reliability and effective communication with others.  R.G. determined that the Veteran's residual functional capacity was deemed to be less than that required for sedentary employment.  In this regard, the Veteran is unable to sit frequently to constantly, unable to sustain static sitting, and he is unable to sit for an eight hour work day due to his back pain.  R.G. also noted that the Veteran is unable to occasionally lift and carry ten pounds, and periodic flare-ups once or twice a week would render him unreliable.  R.G. further found that the Veteran's PTSD symptoms would result in difficulty working around others or accepting directions from supervisors due to his inability to get along or to establish relationships with his co-workers or supervisors, as well as his need for avoidance and isolation.  

R.G. determined that the Veteran's physical and psychiatric service-connected conditions combined to create a disability that is greater than any of these disabilities would cause separately.  R.G. further noted that while the Veteran overcame his severe and numerous psychiatric and physical symptoms to work two to three days per month in 2016, this does not demonstrate his ability to perform work on a regular and consistent basis.  According to R.G., in most substantially gainful occupations, employers would not tolerate an employee's need to regularly take breaks throughout the day, irregular attendance, and unreliability due to flare-ups of pain from his service-connected back condition.  Based on her detailed and comprehensive review of the record, as well as her discussion with the Veteran, R.G. concluded that given the Veteran's limiting and worsening symptoms as a result of his service-connected PTSD, lumbar spine degenerative disk disease and degenerative joint disease, and left lower radiculopathy, it is more likely than not that he has been unable to secure and follow a substantially gainful occupation, to include sedentary employment, since he was forced to stop working in April 2009.  

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law (38 U.S.C. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the Federal Circuit held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's assertions, the December 2017 opinion issued by R.G., and the VA examinations reports, which address the severity of the symptoms associated with the Veteran's service-connected disorders.  The Board acknowledges that the Veteran earned $31,095.00 in 2016, which is significantly above the poverty threshold for that year; however, this appears to be atypical of his usual annual earnings given that he earned $12,680 in 2013, and barely earned $10,000 in 2014 and 2015.  Moreover, his earned for the 2016 year were due to the completion of 25 job estimates which was not the norm for the previous years when he had performed no more than 9 estimates at the most.  In addition, the Board notes that the conditions of his employment doing construction estimations for his friend were rather particular to the Veteran's  circumstances in that there were no hardline deadlines, and he could work from home, work limited hours, have limited interactions with others.  He was also working for a friend who understood and was sympathetic towards his circumstances, which is not the norm with every job, and therefore, it cannot be expected that the Veteran's earning capacity would be the equivalent of what he earned in 2016 working for his friend, at another job.  Moreover, even though the Veteran was employed by his friend, he was ultimately let go from this job in November 2017 due to the restrictions associated with his service-connected disabilities, which limited his ability for work.  

The Board acknowledges the August 2017 VA psychiatric examination report, wherein the examiner noted that the Veteran can continue working as long as he has minimal contact with others.  In the December 2017 opinion, however, R.G. disagreed with this opinion and found that this conclusions were not consistent with the treatment and lay records.  In addition, despite the August 2017 VA examiner's conclusions, the examiner still found that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

Taking into consideration the detailed opinion provided by R.G., and reviewing the facts of the claim, the Board acknowledges that the Veteran's physical limitations and restraints, coupled with his PTSD symptoms would, in fact, impact ability to perform his occupational duties. The Board finds it feasible that these restrictions, collectively, would prevent him from obtaining and maintaining substantially gainful employment.  In light of this evidence, , and given his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating based on his service-connected disabilities See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's claim for entitlement to a TDIU is granted. 





ORDER

An increased rating of 70 percent, but no higher, for service-connected PTSD is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.

A TDIU is granted, subject to laws and regulations governing the award of monetary benefits.




____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


